DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 27, 33 and 37 are objected to because of the following informalities: it is best understood by the examiner that there might be punctuation mark typographical error because instead of a “period” the said claims are ended by a “comma”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimoto et al. (US 2007/0288407 A1 hereinafter referred to as “Nishimoto”).
With respect to claim 23, Nishimoto discloses, in Figs.1-9, a neural network training system comprising: at least one memory (21) configured to store first code for executing a forward processing of a neural network and second code for executing a backward processing of the neural network (see Fig.1, Par.[0036], [0040], [0109], [0112]-[0113] wherein semiconductor memory or storage portion 21 installed for obtaining the stored program and/or data of NN is disclosed); and at least one processor (22)  (see Fig.1, Par.[0036] wherein RNN device processing operation portion 22 is disclosed) configured to: calculate, by executing the first code, an output value of the forward processing based on an input value, define, by executing the first code, a calculation procedure for the backward processing of the neural network (see Figs.2-3, Par.[0060]-[0068] wherein first code or programmed calculation describing forward information-processing steps S11-S17 is disclosed; and see Par.[0069]-[0070] wherein second code processing feedback return or back propagation in S18-S19 is disclosed), calculate an error based on the output value of the forward processing and label information of the input value, execute, by executing the second code, the backward processing based on the defined calculation procedure using the error (see 
With respect to claim 24, Nishimoto discloses, in Figs.1-9, the neural network training system, wherein the at least one processor is configured to concurrently execute both the calculation of the output value of the forward processing and the definition of the calculation procedure for the backward processing by the execution of the first code (see Figs.2-3, Par.[0060]-[0068] wherein first code or programmed calculation describing forward information-processing steps S11-S18 is disclosed; and see Par.[0069]-[0070] wherein second code processing feedback return or back propagation is disclosed; see Par.[0073] wherein learning of time-series data corresponding to the plural action sequences is carried out simultaneously and see Par.[0114] wherein the steps as shown in Figs.3-4 are processed in parallel (i.e. simultaneous processing) or separately).
With respect to claim 25, Nishimoto discloses, in Figs.1-9, the neural network training system, wherein the at least one processor is configured to execute the backward processing in reverse order of the forward processing in accordance with the defined calculation procedure (see Figs.2-3, Par.[0060]-[0068] wherein first code or programmed calculation describing forward information-processing steps S11-S18 is disclosed; and see Par.[0069]-[0070] wherein second code processing feedback return or back propagation is disclosed).
With respect to claim 26, Nishimoto discloses, in Figs.1-9, the neural network training system, wherein the neural network is a Recurrent Neural Network (see Par.[0034]-[0046] wherein the RNN 41 shown in FIG. 2).
With respect to claim 27, Nishimoto discloses, in Figs.1-9, he neural network training system, wherein the at least one memory is further configured to store third code for executing another forward processing of the neural network, and the at least one processor is further configured to: select, according to the input value, execution of the first code or execution of the third code, and define, based on a result 
With respect to claim 28, Nishimoto discloses, in Figs.1-9, the neural network training system, wherein the at least one memory is further configured to store fourth code/(code S19 or code of S37) for unchaining the calculation procedure for the backward processing, and the at least one processor is further configured to unchain the calculation procedure from a corresponding layer as a point of origin to an input layer by executing the fourth code (likewise to the present Invention in Par.[0114] when unchaining the Backward processing of the network including loop, see Nishimoto in Par.[0038], [0078] wherein RNN having a context loop back propagation BP method 41 in Fig.2, S19 in Fig.3 or S37 in Fig.4 are disclosed).
With respect to claim 29, Nishimoto discloses, in Figs.1-9, the neural network training system, wherein the at least one processor is configured to execute the fourth code according to the input value (see Fig.3, Par.[0060]-[0068] wherein first code or programmed calculation describing forward information-processing steps S11-S18 is disclosed; and see Par.[0069]-[0070] wherein second code processing feedback return or back propagation in steps S18-S19 are disclosed; it submitted that forward processing includes at least 7 codes in accordance to processing codes steps S11-S17).
With respect to claim 30, Nishimoto discloses, in Figs.1-9, a neural network training system comprising: at least one memory configured to store first code for executing a forward processing of a neural network and second code for executing a backward processing of the neural network (see Fig.1, Par.[0036], [0040], [0109], [0112]-[0113] wherein semiconductor memory or storage portion 21 installed for obtaining the stored program and/or data of NN is disclosed); and at least one processor (see Figs.2-3, Par.[0060]-[0068] wherein first code or programmed calculation describing forward information-processing steps S11-S17 is disclosed; and see Par.[0069]-[0070] wherein second code processing feedback return or back propagation in S18-S19 is disclosed) configured to: define, by executing the first code, a configuration of the neural network, calculate, by executing the first code, an output value of the 
With respect to claim 31, Nishimoto discloses, in Figs.1-9, the neural network training system, wherein the at least one processor is configured to concurrently execute both the definition of the configuration of the neural network and the calculation of the output value by the execution of the first code (see Figs.2-3, Par.[0060]-[0068] wherein first code or programmed calculation describing forward information-processing steps S11-S18 is disclosed; and see Par.[0069]-[0070] wherein second code processing feedback return or back propagation is disclosed; see Par.[0073] wherein learning of time-series data corresponding to the plural action sequences is carried out simultaneously and see Par.[0114] wherein the steps as shown in Figs.3-4 are processed in parallel (i.e. simultaneous processing) or separately).
With respect to claim 32, Nishimoto discloses, in Figs.1-9, the neural network training system, wherein the neural network is a Recurrent Neural Network (see Par.[0034]-[0046] wherein the RNN 41 shown in FIG. 2).
With respect to claim 33, Nishimoto discloses, in Figs.1-9, the neural network training system, wherein the at least one memory is further configured to store third code for executing another forward processing of the neural network, and the at least one processor is further configured to: select, according to the input value, execution of the first code or execution of the third code, and define, based on a result 
With respect to claim 34, Nishimoto discloses, in Figs.1-9, a method for generating a neural network using at least one memory and at least one processor, the at least one memory being configured to store first code for executing a forward processing of a neural network and second code for executing a backward processing of the neural network (see Fig.1, Par.[0036], [0040], [0109], [0112]-[0113] wherein semiconductor memory or storage portion 21 installed for obtaining the stored program and/or data of NN is disclosed; see Fig.1, Par.[0036] wherein RNN device processing operation portion 22 is disclosed), the method comprising: calculating, by the at least one processor executing the first code, an output value of the forward processing based on an input value, defining, by the at least one processor executing the first code, a calculation procedure for the backward processing of the neural network (see Figs.2-3, Par.[0060]-[0068] wherein first code or programmed calculation describing forward information-processing steps S11-S17 is disclosed; and see Par.[0069]-[0070] wherein second code processing feedback return or back propagation in S18-S19 is disclosed), calculating, by the at least one processor, an error based on the output value of the forward processing and label information of the input value, executing, by the at least one processor executing the second code, the backward processing based on the defined calculation procedure by using the error (see Figs.2 and 4, Par.[0077]-[0080], [0086]-[0088] wherein operation for calculating amounts of error of the weighted coefficients in forward first code processing of steps S31-S34 and error base back propagation processing of S36-S37 based on output of error of forward processing are disclosed), and updating, after the execution of the backward processing, one or more parameters of the neural network (see Par.[0082], [0085] wherein updating weighted coefficients parameter after error back propagation step S37 if it is determined that the variable s is less than a predetermined times of learning as shown at S36).
With respect to claim 35, Nishimoto discloses, in Figs.1-9, the method, further comprising: concurrently executing, by the at least one processor executing the first code, both the calculation of the 
With respect to claim 36, Nishimoto discloses, in Figs.1-9, the method, further comprising: executing the backward processing in reverse order of the forward processing in accordance with the defined calculation procedure (see Figs.2-3, Par.[0060]-[0068] wherein first code or programmed calculation describing forward information-processing steps S11-S18 is disclosed; and see Par.[0069]-[0070] wherein second code processing feedback return or back propagation is disclosed).
With respect to claim 37, Nishimoto discloses, in Figs.1-9, the method, further comprising: selecting, according to the input value, execution of the first code or execution of third code for executing another forward processing of the neural network, and defining, based on a result of the selection, the calculation procedure for the backward processing of the neural network (see Fig.3, Par.[0060]-[0068] wherein first code or programmed calculation describing forward information-processing steps S11-S18 is disclosed; and see Par.[0069]-[0070] wherein second code processing feedback return or back propagation in steps S18-S19 are disclosed; it submitted that forward processing includes at least 7 codes in accordance to processing codes steps S11-S17).
With respect to claim 38, Nishimoto discloses, in Figs.1-9, the method, further comprising: unchaining, by the at least one processor executing fourth code for unchaining the calculation procedure, the calculation procedure from a corresponding layer as a point of origin to an input layer (likewise to the present Invention in Par.[0114] when unchaining the Backward processing of the network including loop, see Nishimoto in Par.[0038], [0078] wherein RNN having a context loop back propagation BP method 41 in Fig.2, S19 in Fig.3 or S37 in Fig.4 are disclosed).
With respect to claim 39, Nishimoto discloses, in Figs.1-9, the method, wherein the unchaining of the calculation procedure includes unchaining the calculation procedure according to the input value (likewise to the present Invention in Par.[0114] when unchaining the Backward processing of the network 
With respect to claim 40, Nishimoto discloses, in Figs.1-9, a method for generating a neural network using at least one memory and at least one processor, the at least one memory being configured to store first code for executing a forward processing of a neural network and second code for executing a backward processing of the neural network (see Fig.1, Par.[0036], [0040], [0109], [0112]-[0113] wherein semiconductor memory or storage portion 21 installed for obtaining the stored program and/or data of NN is disclosed; see Fig.1, Par.[0036] wherein RNN device processing operation portion 22 is disclosed), the method comprising: defining, by the at least one processor executing the first code, a configuration of the neural network, calculating, by the at least one processor executing the first code, an output value of the forward processing based on an input value (see Figs.2-3, Par.[0060]-[0068] wherein first code or programmed calculation describing forward information-processing steps S11-S17 is disclosed; and see Par.[0069]-[0070] wherein second code processing feedback return or back propagation in S18-S19 is disclosed), calculating, by the at least one processor, an error based on the output value of the forward processing and label information of the input value, executing, by the at least one processor executing the second code, the backward processing based on the configuration of the neural network by using the error (see Figs.2 and 4, Par.[0077]-[0080], [0086]-[0088] wherein operation for calculating amounts of error of the weighted coefficients in forward first code processing of steps S31-S34 and error base back propagation processing of S36-S37 based on output of error of forward processing are disclosed), and updating, after the execution of the backward processing, one or more parameters of the neural network (see Par.[0082], [0085] wherein updating weighted coefficients parameter after error back propagation step S37 if it is determined that the variable s is less than a predetermined times of learning as shown at S36).
With respect to claim 41, Nishimoto discloses, in Figs.1-9, the method, further comprising: concurrently executing, by the at least one processor executing the first code, both the definition of the configuration of the neural network and the calculation of the output value (see Figs.2-3, Par.[0060]-[0068] wherein first code or programmed calculation describing forward information-processing steps S11-S18 is disclosed; and see Par.[0069]-[0070] wherein second code processing feedback return or 
With respect to claim 42, Nishimoto discloses, in Figs.1-9, the method, further comprising: selecting, according to the input value, execution of the first code or execution of third code for executing another forward processing of the neural network, and defining, based on a result of the selection, the configuration of the neural network (see Fig.3, Par.[0060]-[0068] wherein first code or programmed calculation describing forward information-processing steps S11-S18 is disclosed; and see Par.[0069]-[0070] wherein second code processing feedback return or back propagation in steps S18-S19 are disclosed; it submitted that forward processing includes at least 7 codes in accordance to processing codes steps S11-S17).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, among many other available pertinent prior art of record, each of the cited prior art of record on form PTO-892 anticipate under 35 U.S.C. 102(a)(1) all the limitations of at least independent claims.
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818